The chancellor decided in this case that the object of the rule requiring the names of the solicitors for the several defendants to he given in a notice that the causéis in readiness to take testimony, is to enable the party upon whom such notice is served to give to the solicitors of his codefendants notice of an application for an issue; and that it is not necessary to give the names of the solicitors of defendants against whom the bill has been taken as confessed, and -who have no right to notice of the application for an issue. *Motion to dismiss complainant’s bill denied, without costs to either party.